DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in condition for allowance except for the following formal matters: 
Drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Specification
The substitute specification filed 01/27/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks filed 01/27/2022, with respect to rejection of claims 2-6 have been fully considered and are persuasive.  The rejection of 2-8 has been withdrawn. 
Drawings
The drawings stand objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the c- axis of a crystal must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Allowable Subject Matter
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a semiconductor device “wherein a thickness of the oxide semiconductor layer is 5 nm or more and 30 nm or less.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 7, prior-art fails to disclose a semiconductor device “wherein the crystal region exists at least at a depth of 5 nm or more and 30 nm or less in a film thickness direction from an interface of the oxide semiconductor layer and the insulating film.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, prior-art fails to disclose a semiconductor device “wherein the crystal region exists at least at a depth of 5 nm or more and 30 nm or less in a film thickness direction from an interface of the oxide semiconductor layer and the insulating film, wherein the oxide semiconductor layer comprises a first region below the crystal region, and wherein crystallinity . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
It is argued, at pages 3-4 of the remarks, that 

“The Official Action objects to the drawings under 37 C.F.R. @ 1 .83(a) alleging that drawings must show every feature of the invention specified in the claims and the "c- axis of a crystal” must be shown or the feature canceled from the claims." This objection is respectfully traversed as at least FIGS. 1 E and 4 sufficiently illustrate the claimed feature to one skilled in the art. 
Specifically, claim 2 recites that the oxide semiconductor comprises "a crystal region in which a c-axis of a crystal is aligned in a direction substantially perpendicular to a surface of the oxide semiconductor." This feature is supported and sufficiently illustrated in connection with at least FIGS. 1 E and 4 and associated paragraphs [0084]- [0085] of the specification. Notably, paragraphs [0084]-[0085] describe this claimed feature in detail. In connection with this, FIG. 1 E (below) goes on to illustrate such a "crystal" region 109 of oxide semiconductor layer 108 formed after second heat treatment, with lines drawn substantially perpendicular to the surface of oxide semiconductor layer 108. This itself is believed sufficient to convey the crystal alignment feature to one skilled in the art. Applicant's FIG. 4 (below) goes even further by illustrating individual crystals in crystal region 109 that have their c-axes aligned to be substantially perpendicular to the top surface of oxide semiconductor layer 108. For this additional reason, there is sufficient illustration of the claimed feature. Reconsideration and withdrawal of the 

However, Figs. 1E and 4 do not show the "c- axis of a crystal”. Therefore Drawing stand objected.

Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893